Citation Nr: 1018887	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse
Appellant's counselor

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1970 to May 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the Veteran was not entitled to 
service connection for PTSD.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing at the RO in September 2005.  A transcript of the 
hearing is of record.  The VLJ before whom the Veteran 
testified in September 2005 is no longer a Board employee, 
however in an April 2010 letter the Veteran's attorney 
indicated that she does not want another Board hearing.  

When this matter was initially before the Board in August 
2006, the Board found that the Veteran was not entitled to 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an August 20, 2008 Order, 
granted the parties' Joint Motion for remand, vacated the 
Board's August 2006 decision, and remanded the case for 
compliance with the Joint Motion.  In compliance with the 
Joint Motion the Board re-adjudicated the claim and again 
denied entitlement to service connection for PTSD in a 
December 2008 decision.  The Veteran again appealed the 
Board's decision to the Court which, in a July 31, 2009 
Order, granted the parties' Joint Motion for remand, vacated 
the Board's December 2008 decision, and remanded the case for 
compliance with the Joint Motion.  

In February 2010 the Veteran submitted additional evidence 
that has not been considered by the RO, along with a written 
waiver of initial consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  

The medical evidence of record, including a November 2009 VA 
medical opinion, raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a now service-connected PTSD disability.  This issue 
is not currently developed or certified for appellate review.  
Accordingly, it is REFERRED to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  There is credible evidence to corroborate the occurrence 
of the Veteran's claimed sexual harassment and assault during 
service.

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current PTSD disability and service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for PTSD has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).






Analysis

The Veteran seeks service connection for PTSD.  The Veteran 
contends that her current PTSD is the result of sexual 
harassment and assault during service, including incidents 
when a supervisor put his hands under her dress and under her 
blouse.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources may provide credible evidence of an in- 
service stressor premised on personal assault including 
statements from family members.  See YR v. West, 11 Vet. App. 
393, 399 (1998); 38 C.F.R. § 3.304(f)(4).

The competent evidence of record shows that the Veteran 
currently has PTSD.  A July 2001 VA psychological evaluation 
notes that the Veteran was given an impression of PTSD, 
chronic.  July 2003 and September 2005 statements from a VA 
sexual trauma counselor notes that the Veteran was given a 
diagnosis of PTSD.  A February 2010 private medical opinion 
note that the Veteran was given a diagnosis of PTSD, chronic, 
without delayed onset.  
The evidence of record corroborates the Veteran's account of 
her claimed stressor.  An October 2006 letter from the 
Veteran's husband, who served with the Veteran, notes that 
the Veteran told him that a supervisor in the military 
fondled her breasts and verbally and sexually harassed her.  

The details provided by the Veteran's with respect to her 
claimed stressful experiences have been consistent throughout 
the almost 10 years her service connection claim has been 
pending and every medical professional who has interviewed 
her has found her to be credible and a reliable historian.  
The Board finds that the October 2006 statement from the 
Veteran's husband is credible and consistent with the 
Veteran's claims.  There is no evidence of record indicating 
that the Veteran or her husband are not credible with respect 
to her claims of sexual harassment and assault during 
service.  Thus, the Board finds that the Veteran's claimed 
stressful and traumatic incidents actually occurred.  See 38 
C.F.R. § 3.304(f)(4).

The only remaining issue is whether there is medical evidence 
of a link between the current symptomatology and the verified 
in-service stressor.  

A July 2001 VA treatment record notes that the Veteran was 
sexually harassed while working at  a dental clinic by her 
superior.  The treating clinician noted that the Veteran has 
PTSD, chronic, and a history of sexual harassment.  

A September 2005 VA sexual trauma counsellor's opinion notes 
that the Veteran's symptoms meet the full criteria for PTSD 
and her sexual trauma during service threatened and 
challenged her life and her physical well being.  

An October 2008 VA medial opinion notes that the Veteran is a 
credible historian of her traumatic experiences in the 
military, in which she was sexually harassed and assaulted.  
The physician opined that the Veteran's PTSD symptoms are 
related to her military sexual harassment and assault during 
active service.  

A February 2010 private medical opinion notes that the 
physician reviewed the medical evidence of record and the 
Veteran's entire claim file.  The circumstances surrounding 
her PTSD began during service when she was stationed at Fort 
Bragg.  While serving as a dental assistant she was subjected 
to persistent, pervasive, and unremitting sexual harassment.  
The Veteran experienced physical and verbal threats and 
assaults on her person, including the fondling of her breasts 
and genitalia.  Following a mental status examination, the 
physician opined that there is no question that the Veteran 
has PTSD triggered by the sexual assaults during her active 
duty service.  

Thus, the competent and credible evidence of record shows 
that the Veteran has a confirmed diagnosis of PTSD, which is 
based on in-service assault and harassment.  See 38 C.F.R. § 
3.304(f); Cohen, supra.  Accordingly, service connection for 
PTSD is warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


